      Case 1:19-cv-11314-PBS Document 88 Filed 11/27/19 Page 1 of 23



                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

___________________________________
                                        )
GILBERTO PEREIRA BRITO, FLORENTIN,      )
AVILA LUCAS, and JACKY CELICOURT,       )
individually and on behalf of all       )
those similarly situated,               )
                                        )
          Plaintiffs-Petitioners,       )
                                        )            Civil Action
v.                                      )          No. 19-11314-PBS
                                        )
WILLIAM BARR, Attorney General,         )
U.S. Department of Justice, et          )
al.,                                    )
                                        )
          Defendants-Respondents.       )
______________________________          )


                         MEMORANDUM AND ORDER

                           November 27, 2019

Saris, C.J.

                             INTRODUCTION

     In this class action, Plaintiffs challenge the procedures

at immigration court bond hearings on the grounds they violate

the Fifth Amendment Due Process Clause, the Administrative

Procedure Act (“APA”), and the Immigration and Nationality Act

(“INA”). Specifically, Plaintiffs claim that the allocation of

the burden of proof to the alien and failure to consider

alternative conditions of release and the alien’s ability to pay

are unlawful with respect to aliens detained under 8 U.S.C.



                                    1
      Case 1:19-cv-11314-PBS Document 88 Filed 11/27/19 Page 2 of 23



§ 1226(a), the provision applicable to aliens with no serious

criminal convictions who are not subject to an order of removal.

    In August 2019, the Court certified two classes asserting

the due process claim.

    Pre-Hearing Class: All individuals who (1) are or will
    be detained pursuant to 8 U.S.C. § 1226(a), (2) are
    held in immigration detention in Massachusetts or are
    otherwise subject to the jurisdiction of the Boston
    Immigration Court, and (3) have not received a bond
    hearing before an immigration judge.

    Post-Hearing Class: All individuals who (1) are or
    will be detained pursuant to 8 U.S.C. § 1226(a), (2)
    are held in immigration detention in Massachusetts or
    are otherwise subject to the jurisdiction of the
    Boston Immigration Court, and (3) have received a bond
    hearing before an immigration judge.

Plaintiffs now move to modify the certified classes to include

the administrative law claim. They also move for summary

judgment on both claims.

    After hearing, the Court ALLOWS Plaintiffs’ motion to

modify the class definitions (Dkt. No. 72) and ALLOWS their

motion for summary judgment. (Dkt. No. 67). The Court ALLOWS IN

PART and DENIES IN PART the requested declaratory and injunctive

relief.

    In summary, the Court holds and declares as follows: First,

the Board of Immigration Appeals (“BIA”) policy of placing the

burden of proof on the alien at 8 U.S.C. § 1226(a) bond hearings

violates due process and the APA. Second, due process requires

the Government prove at § 1226(a) bond hearings an alien’s

                                    2
      Case 1:19-cv-11314-PBS Document 88 Filed 11/27/19 Page 3 of 23



dangerousness by clear and convincing evidence or risk of flight

by a preponderance of the evidence. Third, due process requires

the immigration court to evaluate an alien’s ability to pay in

setting bond, and consider alternative conditions of release,

such as GPS monitoring, that reasonably assure the safety of the

community and the alien’s future appearances. Fourth, the

Government shall produce to class counsel certain information

regarding each member of the Post-Hearing Class in order to

facilitate individual habeas petitions challenging their

continued detention.

                          FACTUAL BACKGROUND

I.   Bond Hearings

     A. The Class Representatives

     Gilberto Pereira Brito is a citizen of Brazil. Immigration

and Customs Enforcement (“ICE”) arrested him at his home in

Brockton, Massachusetts on March 3, 2019. On April 4, 2019,

Pereira Brito received a bond hearing in Boston Immigration

Court where he was required to prove that he is not a danger or

a flight risk in order to be released from custody. At the

hearing, Pereira Brito presented evidence that he lives in

Brockton with his wife and three young children, all of whom are

U.S. citizens. Further, his wife is disabled and cannot work,

which means Pereira Brito is the sole provider for his family.

Prior to his arrest, Pereira Brito voluntarily disclosed his

                                    3
      Case 1:19-cv-11314-PBS Document 88 Filed 11/27/19 Page 4 of 23



location to the Government as part of the process for applying

for lawful permanent resident status through his wife. In

immigration court, meanwhile, he applied for cancellation of

removal on the basis that he has been in the United States for

more than 10 years and has U.S. citizen family members who would

suffer an exceptional and extremely unusual hardship were he

removed. Other than his March 2019 arrest by ICE, Pereira Brito

had not been arrested for, charged with, or convicted of any

crimes since May 2009. The immigration judge denied him bond

because he “did not meet his burden to demonstrate that he

neither poses a danger to the community nor is a risk of

flight.”

    Florentin Avila Lucas is a citizen of Guatemala. Customs

and Border Patrol agents arrested him outside a thrift store in

Lebanon, New Hampshire on March 20, 2019. On May 2, 2019, Avila

Lucas received a bond hearing in Boston Immigration Court where

he was required to prove that he is not a danger or a flight

risk in order to be released from custody. At the hearing, he

presented evidence that he had no criminal history and he had

worked at the same dairy farm located in Claremont, New

Hampshire since 2006. Avila Lucas worked approximately 70 hours

per week at the dairy farm. The immigration judge denied him

bond because he “failed to meet his burden of proof to show that

he is not a danger or flight risk.”

                                    4
      Case 1:19-cv-11314-PBS Document 88 Filed 11/27/19 Page 5 of 23



    Jacky Celicourt is a citizen of Haiti. ICE arrested him on

January 16, 2019. On February 7, 2019, Celicourt received a bond

hearing in Boston Immigration Court where he was required to

prove that he is not a danger or a flight risk in order to be

released from custody. At the hearing, he presented evidence

that he arrived in the United States in 2018 on a tourist visa

and that he moved to Nashua, New Hampshire where he worked in

construction and roofing. Previously, Celicourt had been

politically active in Haiti but was forced to flee after being

attacked by armed men. Based on this experience, he was applying

for asylum, withholding of removal, and protection under the

Convention Against Torture. Celicourt did not have a criminal

record other than a single charge for theft of a pair of

headphones that cost $5.99. On January 16, 2019, he pleaded

guilty to the theft charge and was fined $310, which was

suspended for one year. The immigration judge denied Celicourt

bond because he “failed to prove he’s not a danger to property

or a flight risk.”

    Following the commencement of this lawsuit, ICE released

all three Class Representatives from custody on bond.

    B. Bond Hearings

   Between November 1, 2018 and May 7, 2019, Boston Immigration

Courts held bond hearings for 700 aliens, and Hartford

Immigration Courts held bond hearings for 77 aliens. Immigration

                                    5
          Case 1:19-cv-11314-PBS Document 88 Filed 11/27/19 Page 6 of 23



judges issued decisions after 651 of those hearings, denying

release on bond in approximately 41% of cases. The average bond

amount set during this period was $6,302 and $28,700 in the

Boston and Hartford Immigration Courts, respectively. About half

of the aliens were still in custody ten days after bond was set.

During that same period, the median case length was 129 days,

the 25th percentile was 49.5 days, and the 75th percentile was

732 days.1

                                   DISCUSSION

    I.   Statutory and Regulatory Framework

         Pursuant to 8 U.S.C. § 1226(a), “an alien may be arrested

and detained pending a decision on whether the alien is to be

removed from the United States.” Unless the alien is removable

on certain criminal or terrorist grounds, see id. § 1226(c), the

Attorney General may continue to detain him or may release him

on “conditional parole” or “bond of at least $1,500 with

security approved by, and containing conditions prescribed by,

the Attorney General,” id. § 1226(a)(1)–(2). After ICE makes the

initial decision to detain an alien, the alien may request a

bond hearing in immigration court at any time before a removal


1
     Plaintiffs’ statement of material facts presents slightly
different case-length figures than the Supplemental Declaration
of Sophie Beiers, which is the source for the statement of
material facts. The figures cited above are drawn directly from
Beiers’ Supplemental Declaration, but the differences between
the figures are immaterial to the Court’s decision.
                                        6
      Case 1:19-cv-11314-PBS Document 88 Filed 11/27/19 Page 7 of 23



order becomes final. 8 C.F.R. § 236.1(d)(1). The immigration

court’s bond decision is appealable to the BIA. Id.

§ 1003.19(f). Notably, § 1226(a) is silent as to whether the

Government or the alien bears the burden of proof at a bond

hearing and what standard of proof that party must meet. See 8

U.S.C. § 1226(a).

    The BIA has held that at a bond hearing under § 1226(a)

“[t]he burden is on the alien to show to the satisfaction of the

Immigration Judge that he or she merits release on bond.” In re

Guerra, 24 I. & N. Dec. 37, 40 (BIA 2006); In re Adeniji, 22 I.

& N. Dec. 1102, 1112-13 (BIA 1999). This language is drawn from

a regulation governing the authority of immigration officers who

may issue arrest warrants. See 8 C.F.R. § 236.1(c)(8) (requiring

the alien to “demonstrate to the satisfaction of the officer”

that he is neither dangerous nor a flight risk to be released).

The BIA has applied the burden allocation and standard of proof

in 8 C.F.R. § 236.1(c)(8) to bond determinations by immigration

judges. See Adeniji, 22 I. & N. Dec. at       1112-13. The BIA has

held that the alien must show to the satisfaction of the

immigration judge that he or she is not “a threat to national

security, a danger to the community at large, likely to abscond,

or otherwise a poor bail risk.” Guerra, 24 I. & N. Dec. at 40.

The BIA has repeatedly reaffirmed that the burden of proof falls



                                    7
       Case 1:19-cv-11314-PBS Document 88 Filed 11/27/19 Page 8 of 23



on the alien. See, e.g., Matter of Fatahi, 26 I. & N. Dec. 791,

793 (BIA 2016).

      The Supreme Court recently addressed the procedures

required at a bond hearing under § 1226(a) in Jennings v.

Rodriguez, 138 S. Ct. 830 (2018). The Ninth Circuit had employed

the canon of constitutional avoidance to read a requirement into

§ 1226(a) for “periodic bond hearings every six months in which

the Attorney General must prove by clear and convincing evidence

that the alien’s continued detention is necessary.” Id. at 847.

The Supreme Court held that “[n]othing in § 1226(a)’s text . . .

even remotely supports the imposition of either of those

requirements.” Id. The Supreme Court expressly declined to

address whether the Constitution required these procedural

protections. See id. at 851.

II.   Constitutional Claim

      Plaintiffs have moved for summary judgment on their

constitutional claim that that the procedures currently followed

in § 1226(a) bond hearings violate the Due Process Clause of the

Fifth Amendment. They contend that a constitutionally adequate

bond hearing requires that (1) the burden of proof be placed on

the Government, (2) the Government prove by clear and convincing

evidence that the alien is dangerous and a flight risk, (3) the

immigration judge consider the alien’s ability to pay in setting

bond amounts, and (4) the immigration judge consider alternative

                                     8
      Case 1:19-cv-11314-PBS Document 88 Filed 11/27/19 Page 9 of 23



conditions of release that will assure the safety of the

community and the alien’s future appearances. There are no

disputed issues of material fact.

       a. Burden of Proof

    Plaintiffs argue that the immigration court’s allocation of

the burden of proof to the alien violates due process. In

Pensamiento v. McDonald, 315 F. Supp. 3d 684, 692 (D. Mass.

2018), the Court held that due process “requires placing the

burden of proof on the government in § 1226(a) custody

redetermination hearings. Requiring a non-criminal alien to

prove that he is not dangerous and not a flight risk at a bond

hearing violates the Due Process Clause.” In cases where a non-

criminal alien will be deprived of liberty, due process requires

the Government prove detention is necessary. See Foucha v.

Louisiana, 504 U.S. 71, 81–82 (1992); Addington v. Texas, 441

U.S. 418, 427 (1979). This is especially true when many aliens

are detained for extended periods of time. See Jennings, 138 S.

Ct. at 860 (Breyer, J., dissenting) (stating that class members

had been detained for periods ranging from six months to 831

days while pursuing asylum petitions).

    Most other district courts have reached the same

conclusion. See Darko v. Sessions, 342 F. Supp. 3d 429, 435

(S.D.N.Y. 2018) (collecting cases). No circuit court has

addressed the allocation of the burden of proof in § 1226(a)

                                    9
     Case 1:19-cv-11314-PBS Document 88 Filed 11/27/19 Page 10 of 23



bond hearings post-Jennings, but the pre-Jennings caselaw (which

was not disturbed by Jennings) is consistent with placing the

burden of proof on the Government. See Singh v. Holder, 638 F.3d

1196, 1203 (9th Cir. 2011) (holding that due process requires

the Government to bear the burden of proof at a § 1226(a) bond

hearing); cf. Guerrero-Sanchez v. Warden York Cty. Prison, 905

F.3d 208, 224 (3d Cir. 2018) (placing burden of proof on the

Government at a bond hearing for alien detained after final

order of removal under 8 U.S.C. § 1231(a)(6)). The Government

directs the Court to the Eighth Circuit’s recent unpublished

decision in Ali v. Brott, 770 F. App'x 298 (8th Cir. 2019). But

Ali is no more helpful to the Government than Jennings. The

Eighth Circuit held only that § 1226(a) does not contain a

reasonableness requirement as to the amount of time an alien can

be detained. Id. at 301-02. It then remanded the case for the

district court to address petitioner’s constitutional challenges

under the Fourth and Fifth Amendments to his detention under

§ 1226(a). Id. at 302.

    Therefore, the Court holds that the Due Process Clause

requires the Government bear the burden of proof in § 1226(a)

bond hearings.

       b. Standard of Proof

    Plaintiffs argue that due process requires that the

Government prove flight risk and dangerousness by clear and

                                   10
     Case 1:19-cv-11314-PBS Document 88 Filed 11/27/19 Page 11 of 23



convincing evidence in § 1226(a) bond hearings. The only

standard applicable to detention hearings now is “to the

satisfaction” of the immigration judge, which is effectively no

standard at all and may vary from judge to judge. Although the

Court has held the Government must bear the burden of proof, it

has left open the question of the applicable standard of proof

in § 1226(a) bond hearings.

    In Reid v. Donelan, 390 F. Supp. 3d 201, 227-28 (D. Mass.

2019), however, the Court held that a criminal alien subject to

unreasonably prolonged mandatory detention under 8 U.S.C.

§ 1226(c) is entitled to a bond hearing at which the Government

bears the burden of proving either his dangerousness by clear

and convincing evidence or his risk of flight by a preponderance

of the evidence. This differentiated standard of proof is the

same that applies in the context of criminal pretrial detention

under the Bail Reform Act. See United States v. Salerno, 481

U.S. 739, 751 (1987) (holding that pretrial detention is

“consistent with the Due Process Clause” “[w]hen the Government

proves by clear and convincing evidence that an arrestee

presents an identified and articulable threat to an individual

or the community”); United States v. Patriarca, 948 F.2d 789,

793 (1st Cir. 1991) (holding that standard for pretrial

detention based on risk of flight is preponderance of the

evidence).

                                   11
     Case 1:19-cv-11314-PBS Document 88 Filed 11/27/19 Page 12 of 23



    Plaintiffs argue that a higher standard of proof for risk

of flight is appropriate because aliens with no criminal

convictions do not pose the same risk of flight as defendants in

criminal proceedings. They point out that an alien who fails to

appear for an immigration court proceeding may forfeit the right

to contest removal. See 8 U.S.C. § 1229a(b)(5). However, many

aliens do not have viable defenses to removal and may well

prefer to flee, rather than be removed from the country. While

due process requires procedural protections for aliens

unlawfully in this country, the Court is not persuaded that

aliens who are civilly detained are entitled to protection that

go beyond those given to criminally detained U.S. citizens. Cf.

Demore v. Kim, 538 U.S. 510, 522 (2003) (“Congress may make

rules as to aliens that would be unacceptable if applied to

citizens.”).

    The Court concludes that the vague standard of proof

currently employed at § 1226(a) bond hearing does not provide an

alien with “the opportunity to be heard ‘at a meaningful time

and in a meaningful manner’” given the extent of the liberty

interest at stake. Mathews v. Eldridge, 424 U.S. 319, 333 (1976)

(quoting Armstrong v. Manzo, 380 U.S. 545, 552 (1965)).

Accordingly, the Court holds the Government must prove either an

alien’s dangerousness by clear and convincing evidence or risk

of flight by a preponderance of the evidence.

                                   12
       Case 1:19-cv-11314-PBS Document 88 Filed 11/27/19 Page 13 of 23



         c. Conditions of Release and Ability to Pay

       Plaintiffs argue that due process requires an immigration

 court consider both an alien’s ability to pay in setting the

 bond amount and alternative conditions of release, such as GPS

 monitoring, that reasonably assure the safety of the community

 and the alien’s future appearances. This is what the Court held

 in Reid with respect to bond hearings for aliens detained under

 § 1226(c). 309 F. Supp. 3d at 225. The Court now holds that this

 requirement applies equally in 1226(a) bond hearings. This

 requirement ensures that the decision to continue detention of

 an alien is reasonably related to the Government’s interest in

 protecting the public and assuring appearances at future

 proceedings.2 See Hernandez v. Sessions, 872 F.3d 976, 1000 (9th

 Cir. 2017) (requiring ICE and immigration judges consider

 alternative conditions of release and ability to pay in setting

 bond amounts for aliens detained under § 1226(a)); Abdi v.

 Nielsen, 287 F. Supp. 3d 327, 338 (W.D.N.Y. 2018) (requiring

 same for arriving aliens detained under 8 U.S.C. § 1225(b)).

III.   The APA Claim

       Plaintiffs contend that the allocation of the burden of

 proof to the alien in § 1226(a) bond hearings also violates the




 2    Section 1226(a) authorizes an immigration court to release
 an alien on “bond of at least $1,500” or “conditional parole.”
 Plaintiffs do not challenge the statutory minimum bond amount.
                                     13
     Case 1:19-cv-11314-PBS Document 88 Filed 11/27/19 Page 14 of 23



INA and APA. They advance two separate theories of why the

allocation of the burden of proof to the alien in § 1226(a) bond

hearings violates the APA and INA. First, they claim that

because the allocation of the burden of proof is

unconstitutional it also violates the INA and APA. See 5 U.S.C.

§ 706(2)(B) (“The reviewing court shall . . . hold unlawful and

set aside agency action, findings, and conclusions found to

be . . . contrary to constitutional right . . . .”). Second,

they claim it is arbitrary and capricious because Adeniji

reversed long-standing agency precedent placing the burden on

the Government, without providing sufficient reasons for the

change. See 5 U.S.C. § 706(2)(A) (“The reviewing court

shall . . . hold unlawful and set aside agency action, findings,

and conclusions found to be . . . arbitrary, capricious, an

abuse of discretion, or otherwise not in accordance with

law . . . .”).

     As an initial matter, the APA provides Plaintiffs with a

cause of action to challenge the BIA’s policy decisions

regarding detention. See Judulang v. Holder, 565 U.S. 42, 52-53

(2011). APA challenges to immigration detention policies in

District Court are not precluded by the zipper clause in

§ 1252(b)(9).3 See Aguilar v. ICE, 510 F.3d 1, 11 (1st Cir.


3    This provision consolidates and channels judicial review of
orders of removal in the courts of appeal.
                                   14
     Case 1:19-cv-11314-PBS Document 88 Filed 11/27/19 Page 15 of 23



2007); see also R.I.L-R v. Johnson, 80 F. Supp. 3d 164, 186

(D.D.C. 2015) (“[A]lthough Congress has expressly limited APA

review over individual deportation and exclusion orders, see 8

U.S.C. 1252(a)(5), it has never manifested an intent to require

those challenging an unlawful, nationwide detention policy to

seek relief through habeas rather than the APA.” (citation

omitted)).

     Because the Court has already concluded that the BIA’s

policy of placing the burden of proof on the alien in § 1226(a)

bond hearings is unconstitutional, the Court also holds that the

BIA policy is a violation of the APA. See Atterbury v. U.S.

Marshals Serv., 941 F.3d 56, 62 (2d Cir. 2019) (recognizing APA

claim under § 706(2)(B) for violation of due process right as

distinct from “free-standing constitutional claim”); Sierra Club

v. Trump, 929 F.3d 670, 698 (9th Cir. 2019) (recognizing APA

claim under § 706(2)(B) for violation of Appropriations Clause);

Cancino Castellar v. McAleenan, 388 F. Supp. 3d 1218, 1248 (S.D.

Cal. 2019) (declining to dismiss APA claim based on alleged

constitutional violations in immigration detention context).

Accordingly, the Court finds that the BIA policy of placing the

burden of proof on the alien in § 1226(a) bond hearings violates

the APA because the policy is unconstitutional.4


4    Given this ruling the Court need not address the
Plaintiffs’ alternative theory under the APA.
                                   15
      Case 1:19-cv-11314-PBS Document 88 Filed 11/27/19 Page 16 of 23



IV.   Class Modification

      Plaintiffs have moved to modify the class definitions to

cover both their APA claims. “An order that grants or denies

class certification may be altered or amended before final

judgment.” Fed. R. Civ. P. 23(c)(1)(C). “In determining whether

to do so, courts consider ‘the criteria of Rule 23(a) and (b) in

light of factual and legal developments’ and if ‘the parties or

the class would be unfairly prejudiced by a change in

proceedings.’” Reid v. Donelan, No. CV 13-30125-PBS, 2018 WL

5269992, at *3 (D. Mass. Oct. 23, 2018) (quoting In re Harcourt

Brace Jovanovich, Inc. Sec. Litig., 838 F. Supp. 109, 115

(S.D.N.Y. 1993)). Because Plaintiffs’ due process and

administrative law claims are essentially co-extensive, the

reasoning of the Court’s original class certification ruling

applies equally to both claims. Likewise, there is no prejudice

to the Government in amending the class definitions at this

stage of the litigation. Accordingly, the Court modifies the

definitions of the Pre-Hearing and Post-Hearing Classes to cover

both of Plaintiffs’ claims.

V.    Remedy

      Plaintiffs seek a declaratory judgment setting forth the

minimum procedural requirements for § 1226(a) bond hearings to

satisfy the Due Process Clause. They also seek an injunction

ordering the Government to comply with these procedures in all

                                    16
     Case 1:19-cv-11314-PBS Document 88 Filed 11/27/19 Page 17 of 23



future bond hearings. For the Post-Hearing Class only,

Plaintiffs request an injunction ordering the Government provide

new bond hearings to class members who were prejudiced by the

constitutional deficiencies of their original bond hearings.

They also request the Court to order the Government to take

additional steps to facilitate the process of providing class

members with new bond hearings.

       a. Jurisdiction

     The Government renews its argument from class certification

that 8 U.S.C. § 1252(f)(1) deprives the Court of jurisdiction to

issue the classwide declaratory and injunctive relief sought by

Plaintiffs. Section 1252(f)(1) strips the lower courts of

jurisdiction “to enjoin or restrain the operation of” certain

provisions of the INA on a classwide basis. See Hamama v.

Adducci, 912 F.3d 869, 879-80 (6th Cir, 2018) (noting that the

“practical effect of a grant of declaratory relief as to

Petitioners’ detention would be a class-wide injunction against

the detention provisions”). Yet a majority of the Supreme Court

recently indicated that Section 1252(f)(1) does not extend to

declaratory relief. Three justices in Nielsen v. Preap, 139 S.

Ct. 954, 962 (2019) (opinion of Alito, J.), stated that a

district court has jurisdiction to entertain a request for

declaratory relief consistent with § 1252(f)(1), adding their



                                   17
     Case 1:19-cv-11314-PBS Document 88 Filed 11/27/19 Page 18 of 23



voices to the three other justices who said the same in

Jennings, 138 S. Ct. at 875 (Breyer, J., dissenting).

    Whether the Court has jurisdiction to issue injunctive

relief is a closer question. Section 1226 does not provide the

procedural requirements for bond hearings. See 8 U.S.C. § 1226.

Instead, the procedural rules followed by immigration courts

come from BIA precedential decisions, which are not construing

language in the statute. See Reid, 390 F. Supp. 3d at 223 & n.7.

To be sure, the requested injunction requires the Government to

follow certain constitutionally mandated due process procedures

at bond hearings, but it does not mandate the release of any

class members nor does it allow an opportunity for release not

already provided by the statute. Cf. Hamama, 912 F.3d at 879-80

(finding district court lacked jurisdiction to enter injunction

ordering release of detainees unless they were provided bond

hearings not required by statute). Therefore, the Court

concludes Section 1252(f)(1) is inapplicable because the

proposed injunction does not “enjoin or restrict” the operation

of the INA.

       b. Injunctive Relief

    A court may issue a permanent injunction if “(1) plaintiffs

prevail on the merits; (2) plaintiffs would suffer irreparable

injury in the absence of injunctive relief; (3) the harm to

plaintiffs would outweigh the harm the defendant would suffer

                                   18
     Case 1:19-cv-11314-PBS Document 88 Filed 11/27/19 Page 19 of 23



from the imposition of an injunction; and (4) the public

interest would not be adversely affected by an injunction.”

Healey v. Spencer, 765 F.3d 65, 74 (1st Cir. 2014).

    As discussed above, the Court finds that Plaintiffs prevail

on both their constitutional and administrative law claims.

Since these claims challenge the Government’s immigration

detention procedures, in the absence of an injunction, there is

a risk irreparable of harm because the class members who have no

or little criminal history face a loss of their liberty by

incarceration in jail for months and sometimes years. See

Ferrara v. United States, 370 F. Supp. 2d 351, 360 (D. Mass.

2005) (“Obviously, the loss of liberty is a . . . severe form of

irreparable injury.”). The first two permanent injunction

factors therefore are satisfied.

    The Government contends that the third and fourth factors

cannot be satisfied. First, the Government argues that the

proposed injunction would adversely affect the public interest

because it is contrary to congressional intent. This is wholly

unpersuasive. Although the statute does state that “an alien may

be . . . detained,” 8 U.S.C. § 1226(a), § 1226 is silent on the

procedures applicable in immigration bond hearings.         Cf.

Zadvydas v. Davis, 533 U.S. 678, 697 (2001) (“[W]hile ‘may’

suggests discretion, it does not necessarily suggest unlimited

discretion.”). In any case, requiring the Government to obey the

                                   19
     Case 1:19-cv-11314-PBS Document 88 Filed 11/27/19 Page 20 of 23



Constitution in its administration of immigration detention

supports the public interest. See Preminger v. Principi, 422

F.3d 815, 826 (9th Cir. 2005) (“[P]ublic interest concerns are

implicated when a constitutional right has been violated,

because all citizens have a stake in upholding the

Constitution.”).

    Second, the Government argues that the proposed injunction

would impose a severe administrative burden, which tips the

balance of interests in its favor. It asserts that the

immigration court system is already backlogged and overburdened.

Yet the Government does not explain how the proposed procedures

for the Pre-Hearing Class will worsen this supposed backlog.

There is no evidence in the record that shifting the burden to

the Government and clarifying the standard of proof will make

hearings more time consuming or cases more difficult to

adjudicate. As discussed below, while members of the Post-

Hearing Class will be entitled to new bond hearings if they can

show they were prejudiced by the constitutional defects in their

original hearing, whether or not new hearings are in fact

appropriate will be decided through separate habeas actions.

       c. Post-Hearing Relief

    The parties’ primary dispute concerning the scope of the

injunctive relief concerns the Post-Hearing Class. Plaintiffs

request that the Court order the Government to provide for each

                                   20
     Case 1:19-cv-11314-PBS Document 88 Filed 11/27/19 Page 21 of 23



class member: (i) the name and A-number; (ii) the current

location; (iii) the date the current period of detention began,

(iv) the name of the person’s counsel in immigration court, if

any, (v) a statement of whether the Government intends to

dispute prejudice as to that person, and if so, a brief

explanation of the good faith basis for such dispute, and (vi) a

statement of whether a new bond hearing has taken place after

the date of the Court’s judgment and, if so, the outcome.

    Some of the Plaintiffs’ requests are reasonable and

appropriate. The Government must provide class counsel with

basic information regarding the Post-Hearing Class members whom

it is currently detaining (i.e., name, location, detention date,

counsel information, bond hearing dates). This information

should be readily accessible to the Government and, in some

cases, the information will be within its exclusive control. The

sticking point is Plaintiffs’ request that the Government also

provide for each Post-Hearing Class member a statement of

whether it intends to contest prejudice in a subsequent habeas

action and its good faith basis for contesting prejudice. This

proposed relief would be unduly burdensome for the Government

because Plaintiffs allege, and the Government does not dispute,

that since November 2018 hundreds of aliens have been denied

bond. As the Court already explained in its class certification

opinion, members of the Post-Hearing Class will have to litigate

                                   21
     Case 1:19-cv-11314-PBS Document 88 Filed 11/27/19 Page 22 of 23



prejudice through individual habeas petitions. The Government

does not have to take a position on prejudice with respect to

individual class members before any habeas petitions are filed.

                                 ORDER

    For the foregoing reasons, Plaintiffs’ motion for summary

judgment (Dkt. No. 67) and motion to modify the class

definitions (Dkt. No. 72) are ALLOWED. Plaintiffs’ request for

declaratory and injunctive relief is ALLOWED IN PART and DENIED

IN PART.

                DECLARATORY JUDGMENT (BOTH CLASSES)

    The Court declares that aliens detained pursuant to

8 U.S.C. § 1226(a) are entitled to receive a bond hearing at

which the Government must prove the alien is either dangerous by

clear and convincing evidence or a risk of flight by a

preponderance of the evidence and that no condition or

combination of conditions will reasonably assure the alien’s

future appearance and the safety of the community. At the bond

hearing, the immigration judge must evaluate the alien’s ability

to pay in setting bond above $1,500 and must consider

alternative conditions of release, such as GPS monitoring, that

reasonably assure the safety of the community and the alien’s

future appearances.




                                   22
        Case 1:19-cv-11314-PBS Document 88 Filed 11/27/19 Page 23 of 23



                   PERMANENT INJUNCTION (BOTH CLASSES)

     The Court orders that immigration courts shall follow the

requirements set forth in the above declaration, effective

December 13, 2019.

     The Court orders that the Government shall provide this

declaratory judgment and permanent injunction to all members of

both classes by December 13, 2019 and to all new members of the

Pre-Hearing Class once ICE makes the initial determination to

detain them pursuant to 8 U.S.C. § 1226(a). The Government shall

file a certification that this has occurred by December 16,

2019.

            PERMANENT INJUNCTION (POST-HEARING CLASS ONLY)

     The Court orders that the Government shall provide class

counsel with the following information for each member of the

Post-Hearing Class by January 3, 2020: (1) the name; (2) the

current location; (3) the date the current period of detention

began, (4) the name of the class member’s counsel in immigration

court, if any, and; (5) a statement of whether a new bond

hearing has taken place after the date of this order and, if so,

the outcome. The Government also shall file with the Court a

copy of this information.

SO ORDERED.

                                    /s/ PATTI B. SARIS
                                    Hon. Patti B. Saris
                                    Chief United States District Judge

                                      23
